PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/670,400
Filing Date: 31 Oct 2019
Appellant(s): Telefonaktiebolaget LM Ericsson (publ)



__________________
Brian S. Rosenbloom
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3, 6-8, 10, 13-16, 18-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Damji et al. (US 20140098694) in view of Lee et al. (US 20120224555) and in view of Brisebois et al. (US 20110019715).

Claims 2, 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Damji et al. (US 20140098694) in view of Lee et al. (US 20120224555) and Brisebois et al. (US 20110019715), and further in view of Sano et al. (US 20150029951).

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Damji et al. (US 20140098694) in view of Lee et al. (US 20120224555) and Brisebois et al. (US 20110019715), and further in view of Kuroda et al. (US 20070173279).
(2) Response to Argument

Appellant’s Remarks have been fully considered but they are not persuasive for the following reasons:

Regarding Independent Claims 1, 8, 16, and 21:

Appellant submitted that the cited combination of Damji, Lee, and Brisebois fails to teach or suggest “a network node obtaining configuration information about a user equipment (UE) ... , wherein the configuration information indicates that the UE has only one receiver.” Especially, Appellant contends that the reference of Brisebois does not disclose, teach, or suggest "wherein the configuration information indicates that the UE has only one receiver," as required by the claims. (See Brief, pages 6-8). The Examiner respectfully disagrees.
The combination of Damji, Lee, and Brisebois, particularly Damji discloses a network node obtaining configuration information about a UE’s receiver configuration. 
Damji (e.g. [0036]) discusses a wireless communication device (UE 202, Fig. 2) that can provide a rank indicator (RI) value of "one" in advance of switching to a single receiver mode so that the LTE wireless network 200 does not provide MIMO transmission to UE 202 when only one receiver at most can be available to receive signals from the LTE wireless network 200. LTE wireless network 200 can adjust downlink transmissions, e.g., from a MIMO mode to a transmit diversity mode, in order to align the format used for downlink transmissions to match to a receiver configuration of the wireless communication device. LTE wireless network 200 can send data in an appropriate format (e.g., with a modulation coding scheme that can be decoded with only one receiver given the receive conditions at the UE 202. 
Therefore, Damji discloses that the wireless network 200 obtains, through eNodeB 210 (Fig. 2), a UE’s receiver configuration and accordingly adjusts downlink transmissions to match to a receiver configuration of the UE.
While Damji does not expressly disclose that the configuration information obtained by the network indicates that the UE has only one receiver. Brisebois, on the other hand, discloses that the configuration information indicates that the UE has only one receiver.  
Brisebois (e.g. [0042], [0084]) discloses a provisioning component 235 in a UE 210 (Fig. 2). The provisioning component 235 can activate or deactivate one or more receivers 217 (Fig. 2) in the set of receivers 1 through K to generate a particular receiver configuration in the UE 210. Provisioning component 235 can configure the UE to operate as a single receiver device.
Brisebois (e.g. [0045]) discloses that the Provisioning component 235 can retain a receiver configuration as part of configuration record(s) 291. In addition, the receiver configuration can be conveyed, e.g., through signaling in a control channel, to a base station included in an active set of base stations for mobile device 210, which includes a serving base station such as base station 160.
Therefore, Brisebois clearly teaches that the UE is configured to operate in a single receiver mode, and that such configuration is conveyed to the base station (i.e. the network node obtains configuration information about a user equipment (UE). The configuration information indicating that the UE has only one receiver).


Furthermore, Appellant submitted that the cited combination of Damji, Lee, and Brisebois fails to disclose, teach, or suggest: “the adapted radio transmission parameter is a ratio of i) an energy of the DL signal used by the UE for performing the RLM to ii) an average energy of a reference signal." (See Brief, pages 8-9). The Examiner respectfully disagrees.
The Examiner notes that the features upon which applicant relies (i.e., “an average energy of a reference signal”) are not recited in the rejected claim(s).  The claim(s) recites that the “the adapted radio transmission parameter associated with the DL signal is ratio of i) an energy of the DL signal and ii) an average reference signal energy.” Hence, Appellant is arguing a completely different feature as opposed to the one recited in the claim(s).
Assuming, arguendo, that “an average energy of a reference signal” is the claimed ”average reference signal energy.” The Examiner submits that Lee teaches such features. 
The Examiner notes that under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. See MPEP 2111.01.I. 
In this instance, neither the specification nor the claim defines the term "average energy." In fact, the specification synonymously associates average energy to power of a reference signal. The specification ([0094-0095]) states that the network node adapts the DL signals by increasing the ratio of energy or power of DL signals to average energy or power of reference signal. Therefore, average energy and power may be interchangeably used to achieve the same result. The average energy of a reference signal may be substituted by the power of a reference signal and still achieve the same ratio adaptation.
Paragraphs [0094] and [0095] of Applicant’s specification are reproduced herein:
[0094] In one example if the UE receiver configuration comprises of one receiver then the network node adapts the DL signals by: (i) increasing transmit power of DL signals with respect to reference value; (ii) increasing the ratio of energy or power of DL signals to average energy or power of reference signal, compared to reference value; (iii) increasing the number of OFDM symbols for transmitting DL signals compared to reference value; (iv) selecting the format of the DL signals (e.g. DCI format of PCFICH/PDCCH) associated with the reception of signals at the UE with only signal receiver; (v) increasing the aggregation level of DL signals compared to reference value; or (vi) increasing the repetitions of the same DL signal (e.g. PDCCH, PBCH, CRS etc.) in time domain compared to a first reference value (e.g. first reference value=no repetition, one repetition, etc.).
[0095] In another example, if the UE receiver configuration comprises of more than two receivers, then the network node adapts the DL signals by (i) decreasing transmit power of DL signals with respect to reference value; (ii) decreasing the ratio of energy or power of DL signals to average energy or power of reference signal, compared to reference value; (iii) decreasing the number of OFDM symbols for transmitting DL signals compared to reference value; (iv)selecting the format of the DL signals (e.g. DCI format of PCFICH/PDCCH) associated with the reception of signals at the UE with the determined receiver configuration; (v) decreasing the aggregation level of DL signals compared to reference value; or (vi) decreasing the repetitions of the same DL signal in time domain compared to a second reference value (e.g., second reference value=5, 10 etc.).
A person of ordinary skill in the art at the time of the invention would have construed Lee’s reference signal power (see Lee, [0161]) as an average reference signal power, especially in view of the association between the average energy and power as in [0094-0095] of Applicant’s specification. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413 
                                                      
                                                                                                                                                 

Conferees:

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413               
                                                                                                                                                                                         
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.